ATTACHMENT TO ADVISORY ACTION
Response to Amendment
	Applicant's amendments have been fully considered.
	Newly proposed claim 1 would overcome the rejection of record, however, the claim would be rejected in view of Zhang (CN203805207U made of record in attached PTO-892).
	In particular, the new claim requires, inter alia, scraping the nozzle along a length. However, since the length is not defined as being parallel to the orifice of the nozzle (i.e., the axial length, etc), the length could be a lateral direction. In this case, the scraping of the nozzle as illustrated by Zhang’s Fig 1A (portion shown below) would read on this limitation. 

    PNG
    media_image1.png
    213
    217
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS R KRASNOW/Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744